Fish, J.
Permitting a public city sewer to be or remain in such a defective condition as to become a nuisance with resulting injury to realty, gives a cause' of action against the municipality in favor of the owner of such realty, and on the trial thereof he may recover for all damages to his property which have; occurred within four years of the filing of his petition. This is so without regard to the time when the sewer was constructed or when it became in fact such a nuisance. Reid v. Atlanta, 73 Ga. 525, and cit.; Smith v. Atlanta, 75 Ga. 110, Maguire v. Cartersville, 76 Ga. 81; Mayor of Brunswick v. Tucker, *967103 Ga. 233; Holmes v. Atlanta, ante, 761; Mayor of Waycross v. Houk, ante, 763. Judgment
Submitted May 29,
Decided July 20, 1901.
Action for damages. Before Judge Calhoun. City court of Atlanta. September 21, 1900.
Lumpkin & Golguitt, for plaintiff. J. L. Mayson, W. P. Hill,
J. A. Anderson, and J. T. Pendleton, for defendant.

reversed. All the Justices concurring.